114 Ga. App. 255 (1966)
150 S.E.2d 710
HARRIS
v.
BETHEL AIR CONDITIONING & ELECTRIC COMPANY, INC.
42129.
Court of Appeals of Georgia.
Argued July 7, 1966.
Decided September 6, 1966.
Frank B. Zeigler, for appellant.
Bouhan, Lawrence, Williams & Levy, Frank W. Seiler, for appellee.
EBERHARDT, Judge.
Where it appeared from the pleadings and from depositions in support of defendant's motion for summary judgment that plaintiff had contracted with the defendant for the removal of floor furnaces and the installation of a duct system of heating and air conditioning her home, and that while the work was in progress the workmen removed the grille from one of the floor furnaces, pulled the furnace and within less than a minute plaintiff, walking from one room to another across the hall to secure a memorandum, stepped into the hole left by removal of the furnace and was injured, the grant of defendant's motion for summary judgment *256 was proper. Plaintiff's contention that the defendant was negligent in failing to warn her of the opening in the floor, or in failing to cover it immediately upon removing the furnace is without merit. Lunsford v. Childs, 107 Ga. App. 210 (129 SE2d 398). No reason appears in the pleadings or in the evidence submitted why plaintiff could not, in the exercise of ordinary care for her own safety, have avoided stepping into the hole. It was work in progress in her own home which she had engaged to be done. It was in the daytime, and no reason appears why she could not have seen it. Nechtman v. B. Thorpe & Co., 99 Ga. App. 626 (109 SE2d 633). See also Lane Drug Stores v. Story, 72 Ga. App. 886 (35 SE2d 472); Lanier v. Turner, 73 Ga. App. 749, 753 (38 SE2d 55); Stephens v. Dover Elevator Co., 109 Ga. App. 112 (135 SE2d 593). In her deposition plaintiff answered in response to the question as to why she did not see the opening, "Well, I guess I wasn't looking, because I fell into it." "[W]here it is perfectly obvious and apparent, so that one looking ahead would necessarily see it, the fact that the plaintiff merely failed to look will not relieve him from the responsibility for his misadventure." Moore v. Kroger Co., 87 Ga. App. 581, 583 (74 SE2d 481). Accord: Mills v. Barker, 38 Ga. App. 734 (145 S.E. 672); National Bellas-Hess Co. v. Patrick, 49 Ga. App. 280 (175 S.E. 255); Tinley v. F. W. Woolworth Co., 70 Ga. App. 390 (28 SE2d 322); White v. City of Manchester, 92 Ga. App. 642, 644 (2) (89 SE2d 581).
Judgment affirmed. Bell, P. J., and Jordan, J., concur.